Citation Nr: 1413432	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied 5 separate claims, to include hearing loss and tinnitus.  In August 2009, the Veteran filed a notice of disagreement (NOD) limited to the hearing loss and tinnitus issues.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month. 

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is associated with the record.

In September 2013, the Board remanded this appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  After completing the requested development to the extent possible, the RO continued to deny the claims (as reflected in a February 2014 supplemental SOC (SSOC)). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For reasons expressed below, the claim is, again, being remanded to the RO, via the  AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the Board's September 2013 remand directives, the Veteran was scheduled for VA examination in January 2014.  The Veteran reported for VA examination but, unfortunately, the examination could not be completed due to cerumen impaction.  The Veteran was scheduled for cerumen removal on February 7, 2014 at which time the VA examination was to be rescheduled.  On February 6, 2014, the RO issued an SSOC readjudicating the claims and, thereafter, recertified the appeal to the Board.

After the SSOC was issued on February 6, 2014, the RO associated with Virtual VA a VA examination report dated February 11, 2014 (incorrectly identified as CAPRI records) which the RO has not considered in adjudicating these claims.  A review of that examination report reflects that the VA examiner's opinion does not comply with the Board's September 2013 remand directives to 1) discuss medically known or theoretical causes of hearing loss, 2) to describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other noise, 3) to comment as to whether or not a "notch" indicating noise-induced hearing loss was present in the review of the in-service audiograms, and 4) whether the Veteran's treatment for a retracted left tympanic membrane in April 1963 holds any significance with respect to his current hearing loss disability.

Thus, the February 2014 VA examination report must be returned as inadequate for rating purposes and for failing to comply with the Board's prior remand directives, and an addendum opinion should be obtained.   See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a claimant has a right to RO compliance with Board remand directives).  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is unavailable, or 5

The Board next notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In September 2013, the Board remanded these claims, in part, to assist the Veteran in obtaining treatment records from the Louisville VAMC, the Lexington VAH and the Hines VAMC noting that some of these records may only exist in hardcopy form and may have been retired to another federal storage facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

The RO initiated records request with the Louisville VAMC and Lexington VAH in December 2013, but no response was received.  VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  Thus, this appeal must be remanded to obtain the potentially relevant VA clinic records.

The Veteran also receives continuing treatment at the Hines VAMC.  The RO last obtained records from this facility on October 24, 2013.  Hence, the RO should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

On remand, the RO should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Again, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to particularly include records of treatment from Dr. Hall at Hardin Community Hospital in Elizabethtown, Kentucky in the late 1970s.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the record all available treatment records of the Veteran at the Louisville VAMC and the Lexington VAH since 1963 as well as current treatment records from Hines VAMC since October 24, 2013. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all hardcopy and electronic records from the Louisville VAMC and the Lexington VAH.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to particularly include records of treatment from Dr. Hall at Hardin Community Hospital in Elizabethtown, Kentucky in the late 1970s.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  Assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the examiner who conducted an examination and provided an opinion on February 11, 2014 to provide an addendum opinion. 

This examiner should first clarify whether hearing loss in each ear is conductive or sensorineural in nature.  The examiner should also indicate whether the Veteran has tinnitus.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to include in-service noise exposure associated with his military service.

In providing the requested opinion, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in- and post-service noise exposure, and as to onset and continuity of symptoms. 

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other noise.  The examiner should provide comment as to whether or not a "notch" (see Training letter 10-02) indicating noise-induced hearing loss was present in the review of the in-service audiograms, and whether the Veteran's treatment for a retracted left tympanic membrane in April 1963 holds any significance to his current hearing loss disability.

The examiner must provide complete rationale for all conclusions reached.

If the February 2014 VA examiner is not available, or further examination is deemed is necessary, take appropriate action to arrange for the Veteran to undergo VA audiology examination to obtain the requested opinion outlined above.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO/AMC is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

